DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 1-3 and 7-11 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a voicemail/email communication with Attorney Scott J. Asmus (Reg. No. 42269) on May 06, 2021.			The application has been amended as follows: 	
					
In the Claims:	
Withdrawn Claims 4-6 are canceled without traverse.
										
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Sargent et al. (US 2014/0161363 A1). Sargent et al. does not teach or suggest fairly, either singularly or in combination the compensation capacitor and the photon-activated quantum dot capacitor photodetector form a capacitive divider network having a common node, and wherein the photon-activated quantum dot capacitor photodetector comprises a plurality of colloidal .											Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record is considered pertinent to Applicants’ disclosure: Sargent et al. (US 2007/0174939A1), Saxena et al. (US 2016/0041030 A1), and Mandelli et al. (US 2016/0037093 A1).								
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815